Citation Nr: 1509801	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-49 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea syndrome.

4.  Entitlement to service connection for a gastrointestinal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to January 1993, from November 1993 to November 1994, from March 2002 to June 2002, and from August 2003 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2007 and March 2010 rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.  
 
The issues of entitlement to service connection for left ear hearing loss and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea syndrome was incurred during active military service.

2.  GERD was incurred during active military service.

3.  Hypertension was incurred during active military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for sleep apnea syndrome, GERD, and hypertension.

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

It is undisputed that the Veteran has been diagnosed with sleep apnea syndrome, GERD, and hypertension during the pendency of the appeal.  The issue is whether these disabilities are related to the Veteran's military service.

The Veteran, his wife, and a number of his fellow service members reported that he has suffered from frequent, fever vomiting, heartburn, and stomach pain as well as snoring and choking in his sleep in and since service.

Although the Veteran's fellow service members are competent to report symptoms of sleep apnea syndrome and GERD, which are within the realm of their personal experience, they have not shown that they are qualified through education, training, or experience to offer an opinion regarding the etiology of the Veteran's current sleep apnea syndrome or GERD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  

The Veteran, who is a paramedic, has some education, training, or experience in the medical field qualifying him to offer an opinion regarding the clinical onset or etiology of the current sleep apnea syndrome, GERD, and hypertension.  

Moreover, the Veteran's wife, a registered nurse, has the experience, medical education, and training to allow her to provide a competent medical opinion.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  In an October 2007 statement, she reported that the current sleep apnea syndrome and GERD had their onset as early as December 2005 based on her personal observation of his gastrointestinal symptoms and his snoring and gasping for breath at night.

In September 2008, Dr. Vazquez, the Veteran's treating physician, stated that his review of the Veteran's service treatment records revealed treatment for hypertension, sleep apnea syndrome, and GERD during service.  

The Veteran asserts that stress from serving as a drill instructor and conducting special operations triggered his current hypertension and that his current hypertension is related to elevated blood pressure readings shown during service.  
In a January 2009 statement, Dr. Santiago noted that the Veteran's hypertension began in service.  

In February 2013, a VA examiner opined that the Veteran's sleep apnea syndrome and hypertension were not related to service based on the sole fact that hypertension and sleep apnea were not diagnosed during military service.  It is not required that the Veteran be diagnosed with a condition during military service in order to establish entitlement to service connection.  Accordingly, the Board finds the examiner misapplied the relevant legal standard, which renders the opinions nonprobative.

Given the nonprobative value of the February 2013 VA medical opinion and given the competent and credible statements from the Veteran, his wife, his fellow service members, and the private medical providers, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, the evidence is at least in equipoise as to whether the Veteran's GERD, hypertension and sleep apnea commenced during military service.  It follows that entitlement to service connection for GERD, hypertension and sleep apnea is warranted.  


ORDER

Service connection for sleep apnea syndrome is granted.

Service connection for GERD is granted.

Service connection for hypertension is granted.


REMAND

As to left ear hearing loss, a VA examination is needed to determine whether the Veteran meets the criteria for a current hearing loss disability of the left ear.  The Veteran is service-connected for right ear hearing loss due to in-service noise exposure.  His claim for left ear hearing loss has been denied for lack of a current disability.  During the January 2015 hearing, the Veteran reported that his left ear hearing loss has worsened since the most recent VA examination in July 2009.  As the evidence of record suggests that the may have a current hearing loss disability due to service, reexamination is needed to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine whether the Veteran has a current left ear hearing loss disability and, if so, whether it is at least as likely as not (a 50 percent or greater probability) that it is related to his active service. 

The examination report must include a complete rationale for all opinions expressed.  

2.  After conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


